





ARMADA
Health Care




July 29, 2015


Dr. William A. Carter Chairman and CEO
Hemispherx Biopharma, Inc. JFK Boulevard
Suite 500
Philadelphia, Pa 19103




Re: Agreement Between Armada Health Care, LLC and Hemispherx Biopharma, Inc.


Dear Dr. Carter,
Armada Health Care would like to request an extension to the above mentioned
contracts, initially signed on August 15, 2011 and extended in 2012, 2013 and
2014 subject to the same terms and conditions currently in place.
Please sign this acceptance letter as acknowledgment of the extension through
August 14, 2017 and return to my attention via fax or e-mail. I can be reached
at 973-564-8004 if you have any questions or concerns.


Regards,


/S/: Ryan Oligino
Ryan Oligino
Vice President
Armada Health Care


Phone: 973-564-8004
Fax: 973-564-8010


    /S/: William A.
Carter    _______________                                                                                                                                                                                                                                                            
    (signature)
                                                                                                                                                                                                                                                                                            
William A. Carter____________________
(print name)


CEO and Chairman___________________
(Title)
                                                                                                                                                                                                                                                                                        
_7/31/15____________________________
(Date)


